UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-24412 MACC PRIVATE EQUITIES INC. (Exact name of registrant as specified in its charter) Delaware 42-1421406 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 580 Second Street; Suite 102, Encinitas, California 92024 (Address of principal executive offices) (760) 479-5080 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes £No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer RSmaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R At February 1, 2010, the registrant had issued and outstanding 2,464,621 shares of common stock. Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Balance Sheets at December 31, 2009 and September 30, 2009 (Unaudited) 1 Condensed Statements of Operations for the three months ended December 31, 2009 and December 31, 2008 (Unaudited) 2 Condensed Statements of Cash Flows for the three months ended December 31, 2009 and December 31, 2008 (Unaudited) 3 Notes to Unaudited Condensed Financial Statements 4 Schedule of Investments (Unaudited) at December 31, 2009 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 18 Item 4T. Controls and Procedures 19 Part II. OTHER INFORMATION 21 Item 6. Exhibits 21 Signatures 21 Certifications See Exhibits 31 and 32 PART I FINANCIAL INFORMATION Item 1. Financial Statements MACC PRIVATE EQUITIES INC. Condensed Balance Sheets (Unaudited) December 31, 2009 September 30, 2009 Assets Cash and cash equivalents $ 280,836 173,521 Loans and investments in portfolio securities, at market or fair value: Unaffiliated companies (cost of $768,306 and $779,807) 1,112,851 1,199,388 Affiliated companies (cost of $11,094,541 and $10,664,161) 7,615,028 7,973,862 Controlled companies (cost of $2,874,939 and $2,874,939) 2,602,022 2,602,022 Interest receivable 66,931 303,656 Other assets 232,235 264,070 Total assets $ 11,909,903 12,516,519 Liabilities and net assets Liabilities: Notes payable 4,494,625 4,618,659 Incentive fees payable 16,361 16,361 Accounts payable and other liabilities 83,061 72,111 Total liabilities 4,594,047 4,707,131 Net assets: Common stock, $.01 par value per share; authorized 10,000,000 shares; issued and outstanding 2,464,621 shares 24,646 24,646 Additional paid-in-capital 10,158,516 10,328,377 Unrealized depreciation on investments (2,867,306 ) (2,543,635 ) Total net assets 7,315,856 7,809,388 Total liabilities and net assets $ 11,909,903 12,516,519 Net assets per share $ 2.97 3.17 SEE ACCOMPANYING NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS 1 MACC PRIVATE EQUITIES INC. Condensed Statements of Operations (Unaudited) For the three months ended December 31, 2009 For the three months ended December 31, 2008 Investment income: Interest Unaffiliated companies $ 16,936 7,986 Affiliated companies 57,358 86,823 Controlled companies 217,990 6,788 Loss on interest receivable (241,843 ) Other 118 158 Dividends Affiliated companies 42,632 109,624 Total investment income 93,191 211,379 Operating expenses: Interest expenses 71,063 76,574 Management fees 31,066 74,943 Professional fees 90,965 57,228 Other 69,958 84,654 Total operating expenses and income tax expense 263,052 293,399 Investment income (expense), net (169,861 ) (82,020 ) Realized and unrealized (loss) gain on investments: Net change in unrealized appreciation/depreciation investments (323,671 ) 269,100 Net (loss) gain on investments (323,671 ) 269,100 Net change in net assets from operations $ (493,532 ) 187,080 SEE ACCOMPANYING NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS 2 MACC PRIVATE EQUITIES INC. Condensed Statements of Cash Flows (Unaudited) For the three months ended December 31, 2009 For the three months ended December 31,2008 Cash flows (used in) from operating activities: Net change in net assets from operations $ (493,532 ) 187,080 Adjustments to reconcile net change in net assets from operations to net cash provided by (used in) operating activities: Net realized and unrealized loss on investments 323,671 (269,100 ) Net realized and unrealized loss on other assets Proceeds from disposition of and payments on loans and investments in portfolio securities 155,042 78,388 Purchases of loans and investments in portfolio securities (33,342 ) (40,127 ) Change in interest receivable 236,725 5,886 Change in other assets 31,835 34,620 Change in accrued interest, deferred incentive fees payable, accounts payable and other liabilities 10,950 49,620 Net cash provided by operating activities 231,349 46,367 Cash flows used in financing activities: Note repayment (124,034 ) (48,321 ) Net cash used in financing activities (124,034 ) (48,321 ) Net increase (decrease) in cash and cash equivalents 107,315 (1,954 ) Cash and cash equivalents at beginning of period 173,521 145,790 Cash and cash equivalents at end of period $ 280,836 143,836 Supplemental disclosure of cash flow information - Cash paid during the period for interest $ 70,312 72,507 Supplemental disclosure of non-cash investing andfinancing information - In-kind interest income received in the form of securities $ 241,843 SEE ACCOMPANYING NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS 3 MACC PRIVATE EQUITIES INC. Notes to Unaudited Condensed Financial Statements (1)Basis of Presentation The accompanying unaudited condensed financial statements include the accounts of MACC Private Equities Inc. (“MACC,” “we” or “us”) and have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for investment companies.MACC has elected to be treated as a business development company under the Investment Company Act of 1940, as amended.On February 15, 1995, MACC consummated a plan of reorganization as confirmed by the United States Bankruptcy Court for the Northern District of Iowa on December 28, 1993. As of February 15, 1995, MACC adopted fresh-start reporting resulting in MACC’s assets and liabilities being adjusted to fair values.Effective April 30, 2008, MACC’s wholly-owned subsidary, MorAmerica Capital Corporation, (“MorAm”), was merged with and into MACC. The unaudited condensed financial statements included herein have been prepared in accordance with GAAP for interim financial information and instructions to Form 10-Q and Articles 6 and 10 of Regulation S-X.Accordingly, certain information and note disclosures normally included in annual audited financial statements prepared in accordance with GAAP have been omitted, however MACC believes that the disclosures made are adequate to make the information presented not misleading.The unaudited condensed financial statements should be read in conjunction with the audited financial statements and notes thereto of MACC as of and for the year ended September 30, 2009 included in the MACC’s Form 10-K, as filed with the Securities and Exchange Commission (the “SEC”).The information reflects all adjustments consisting of normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods.The results of the interim periods reported are not necessarily indicative of results to be expected for the year.The balance sheet information as of September 30, 2009 has been derived from the audited balance sheet as of that date, but does not include all disclosures required by GAAP. Significant Risk and Uncertainties When global economic conditions are adverse or the global economy is in a recession as it was during fiscal 2009 and the first quarter of fiscal 2010, it is difficult for us to estimate future expected realizable value from investments, the likelihood of our portfolio companies’ ability to meet their financial obligations, including the debentures and related interest payments due to us, and therefore our future expected cash flows.All of these factors increase uncertainty inherent in management’s estimates and assumptions.As future events and their effects cannot be determined with precision, particularly those related to the condition of the economy, we believe actual results related to our realization on the sale of investments, collection of loans receivable and interest receivable presently pose our greatest risk and could differ significantly from our current estimates. (2) Going Concern Uncertainty and Liquidity MACC has a negative net change in net assets from operations of $493,532 for the three months ended December 31, 2009 and generated net cash flow from operations of $231,349 to fund our operating activities and financing requirements for the three months ended December 31, 2009 and for ongoing operating expenses.Operating expenses have been funded primarily from the sale of portfolio companies, dividends, interest and other distributions from our portfolio companies and our bank financing. We continue to have an ongoing need to raise cash from portfolio sales to fund our operations and pay down outstanding debt.Our efforts to sell certain investments has taken longer than we initially anticipated while performance of the underlying portfolio companies in certain cases has deteriorated.We believe our ability to liquidate positions had been adversely affected by credit conditions and the downturn in the financial markets and the global economy.In addition, our Note Payable with Cedar Rapids Bank & Trust Company (“CRB&T”) with a balance of $4,494,625 as of December 31, 2009 is due and payable March 31, 2010 (“Note Payable”).We will need to either extend the due date on the current Note Payable or consider additional sources of financing and additional sales of investments in order to meet the current payment and operating requirements.We are in active discussions with CRB&T about extension of the maturity of our Note Payable.No assurance can be given that we will be 4 successful in our efforts to extend the current financing arrangement or raise additional funding in the near term and accordingly these facts raise substantial doubt about our future ability to continue as a going concern. In addition to seeking additional cash through future sales of portfolio securities, we expect to amend our rights offering registration statement currently on file with the SEC in the near future and thereafter to commence a rights offering to raise funds for operating purposes and to begin our new strategy of investing in highly liquid public securities qualified for BDC investment.Further, we believe that future capital raises will be necessary and we are exploring those options.We expect the attractiveness of our new investment strategy, combined with the underlying value of MACC’s current portfolio, will make additional capital raises possible in the future.At our next annual meeting, we also expect to seek approval from our shareholders for authority to issue shares at less than net asset value. Absent financing amendments to the current Note Payable or additional sources of financing, current working capital and cash will not be adequate for operations at their current levels. If such efforts are not successful, we may need to liquidate our current investment portfolio, to the extent possible which could result in significant realized losses due to the current economic conditions.We continue to review our investment portfolio and evaluate potential exit opportunities at the maximum return on our initial investment.In light of challenging market conditions, however, the Board will continue to review alternatives, including seeking shareholder approval to liquidate, should additional capital raising prospects prove unlikely or inadequate to effectively execute on the new strategy. (3)Critical Accounting Policies Investments Investments in securities that are traded in the over-the-counter market or on a stock exchange are valued by taking the end of day close price (or bid price in the case of over-the-counter equity securities) for the valuation date.Restricted and other securities for which quotations are not readily available are valued at fair value as determined by the Board of Directors.Among the factors considered in determining the fair value of investments are the cost of the investment; developments, including recent financing transactions, since the acquisition of the investment; financial condition and operating results of the investee; the long-term potential of the business of the investee; market interest rates for similar debt securities; overall market conditions and other factors generally pertinent to the valuation of investments.The Board of Directors has considered the current illiquid credit market conditions, and the risks and uncertainties associated with those conditions in determining the values of our portfolio securities.Because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market for the securities existed, and the differences could be material. In the valuation process, we use financial information received monthly, quarterly, and annually from our portfolio companies which includes both audited and unaudited financial statements.This information is used to assist in assessing financial condition, performance, and valuation of the portfolio investments. Realization of the carrying value of investments is subject to future developments.Investment transactions are recorded on the trade date and identified cost is used to determine realized gains and losses.Under the provisions of authoritative guidance, the fair value of loans and investments in portfolio securities on February 15, 1995, MACC’s fresh-start date, is considered the cost basis for financial statement purposes. Accounting Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates.Current economic conditions, including illiquid credit markets, volatile equity markets, and deteriorating economic conditions contribute to the inherent uncertainty of such estimates.Management’s estimates and assumptions are reviewed periodically, and the effects of revisions are reflected in the unaudited condensed financial statements in the periods they are determined to be necessary. 5 (4)Recent Accounting Pronouncements In September 2006, FASB issued authoritative guidance for fair value measurements and disclosures which defines fair value, establishes a framework for measuring fair value and expands disclosures related to assets and liabilities measured at fair value. In February 2008, the FASB issued additional authoritative guidance for fair value measurements which delayed the effective date of the authoritative guidance for fair value measurements to fiscal years beginning after November 15, 2008 for all nonfinancial assets and nonfinancial liabilities that are recognized or disclosed at fair value in the financial statements on a nonrecurring basis. We adopted the provisions of the authoritative guidance for fair value measurements on January 1, 2008 with the exception of the application of the guidance to non-recurring nonfinancial assets and nonfinancial liabilities which we adopted on October 1, 2009. Our disclosures on the use of fair value measurements for our nonfinancial assets and liabilities are included in Note 5 “Fair Value Measurements”. In April 2009, the FASB issued authoritative guidance for fair value measurements and disclosures. This guidance provides companies with guidelines on how to determine fair value measurements when the volume and level of activity for an asset or liability have significantly decreased and how to identify transactions that are not orderly. This guidance is effective for interim reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. We adopted this guidance for the quarter ended June 30, 2009, which did not have any impact on our financial statements included in this report. In September 2009, the FASB issued authoritative guidance that allows investors to use net asset value (NAV) as a practical expedient to estimate fair value of investments that do not have readily determinable fair values, including investees that have attributes of investment companies, report net asset value or its equivalent to their investors, and calculate net asset value or its equivalent consistent with the measurement principles of the AICPA Investment Companies Guide.The practical expedient cannot be used for investments that have a readily determinable fair value.New disclosures of the attributes of all investments within the scope of the new guidance is required regardless of whether the entity; used the practical expedient to measure the fair value of any of its investments. This guidance is effective for interim and annual periods ending after December 15, 2009.We adopted this guidance for the quarter ended December 31, 2009, which did not have any impact on our financial statements in this report. In January 2010, the FASB issued authoritative guidance that requires reporting entities to make new disclosures about recurring and non recurring fair-value measurements including significant transfers into and out of Level I and Level 2 fair-value measurements and information on purchases, sales, issuances, and settlements on a gross basis in the reconciliation of Level 3 fair-value measurements.The FASB also clarified existing fair-value measurement disclosure guidance about the level of disaggregation, inputs, and valuation techniques. The new and revised disclosures are required to be implemented in fiscal years beginning after December 15, 2009 and December 15, 2010.We are currently evaluating the impact of adopting this standard on MACC’s financial position and results of operations. (5)Fair Value Measurements Investments MACC adopted guidance for fair value measurements on October 1, 2008.In part, this guidance defines fair value, establishes a framework for measuring fair value and expands disclosures about assets and liabilities measured at fair value.The guidance establishes a hierarchal disclosure framework which prioritizes and ranks the level of market price observability used in measuring investments at fair value. Market price observability is affected by a number of factors, including the type of investment and the characteristics specific to the investment. Investments with readily available active quoted prices or for which fair value can be measured from actively quoted prices generally will have a higher degree of market price observability and a lesser degree of judgment used in measuring fair value. Investments measured and reported at fair value are classified and disclosed in one of the following categories. 6 Level I – Quoted prices are available in active markets for identical investments as of the reporting date. The type of investments included in Level 1 include listed equities and listed derivatives. Level II – Pricing inputs are other than quoted prices in active markets, which are either directly or indirectly observable as of the reporting date, and fair value is determined through the use of models or other valuation methodologies.
